DETAILED ACTION
This is in response to communication filed on 11/17/2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 12, and 17 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,761,768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
In light of applicant’s amendments to the title, abstract, and specification, the examiner withdraws the previous objection to the specification.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.
Claims 1 – 20 are objected to because of the following informalities:  independent claims 1, 12, and 17 all state “replicating the plurality of operation.”  The examiner recommends amending each of the independent claims to state “replicating the plurality of operations.”  Appropriate correction is required.

Applicant’s claims have been reconsidered and further search performed.  The previous Office Action indicated claims 1 – 20 included allowable subject matter.  However, upon further consideration, a new grounds of rejection is made in view of newly discovered prior art below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al., U.S. Patent Application 2004/0250030 (hereinafter referred to as Ji).

Referring to claim 1, Ji discloses “A method comprising: implementing a plurality of operations upon a first storage object” ([0023] The primary facility includes a host computer having a first redundancy component for storing data for a sequence of write requests in storage (e.g. mass storage) associated with the primary storage facility and [0032] write-ordering of requests is preserved, the corresponding data for the request is written to a primary copy of the data and [0036] to store data at the primary storage facility 102, write requests are issued to the primary facility 102. In response, the storage facility 102 stores the data in its local storage media 114); “replicating the plurality of operation as a plurality of replication operations targeting a second storage object maintained as a replica of the first storage object” ([0036] when the data is also to be stored redundantly at the second storage facility 104, write transactions for the data are inserted into the write queue 116, where they are queued for communication to the secondary data storage facility 104); “determining an order with which the plurality of replication[[s]] operations are to be executed upon the second storage object; and serializing execution of the plurality of replication operations upon the second storage object according to the order” ([0037] write queue 116 may be a FIFO and write transactions may be forwarded in the order they are received by the primary facility and [0040] send batches may be forwarded in the order of their formation or in another order).

Referring to claim 12, claim 1 recites the corresponding limitations as that of claim 12.  Therefore, the rejection of claim 1 applies to claim 12. 
Further, Ji discloses “A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to” perform the method of claim 1 ([0030] the appliances 202 and 204 may be implemented by (amongst other examples) appropriately configured hardware, software or firmware).

Referring to claim 17, claim 1 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 1 applies to claim 17. 
	Further, Ji discloses “A computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to” carry out the method of claim 1 ([0030] the appliances 202 and 204 may be implemented by (amongst other examples) appropriately configured hardware, software or firmware).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 7, 13 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Patnaik et al., U.S. Patent Application 2017/0242599 (hereinafter referred to as Patnaik).

As per claim 2, Ji discloses “the serializing comprises:” overwriting “a first replication operation from modifying the second storage object” with “a second replication operation” “modifying the second storage object based upon the order indicating that the second replication operation is to be executed before the first replication operation” ([0040] In one aspect, all of a send batch may be forwarded to the secondary storage facility before any of a next send batch is forwarded. Further, the send batches may be forwarded in the order of their formation or in another order. Also, more than one send batch may be forwarded at any one time.  Also, [0042] If a write transaction received during the interval affects the same data as an earlier operation received during the same interval (and, thus, the later-received operation overwrites the prior data), the later-received operation may replace the earlier operation in the send batch.  Further, [0052] write transactions may be queued after being received one at a time or in a batch).
	Ji does not appear to explicitly disclose “the serializing comprises: blocking a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object based upon the order indicating that the second replication operation is to be executed before the first replication operation.”
	However, Patnaik discloses that if a write operation A depends upon completion of a write operation B, then a replicated write operation B should be implemented by the second storage controller before a replicated write operation A ([0006] and [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Patnaik’s enforcing of order with Ji’s write queue so that 
Ji and Patnaik are analogous art because they are from the same field of endeavor, which is redundant data management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Patnaik before him or her, to modify the teachings of Ji to include the teachings of Patnaik so that the method includes blocking a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object.
The motivation for doing so would have been to avoid the necessity to have logic to determine when to overwrite.
Therefore, it would have been obvious to combine Patnaik with Ji to obtain the invention as specified in the instant claim.

	As per claim 3, Ji discloses “queuing the first replication operation” ([0051] secondary storage facility 104 queues the operations in its write queue 122.  Write transactions may not be applied to the redundant data until after a delay or a specific event occurs.  [0052] write transactions may be queued after being received one at a time or in a batch.  Also, [0042] If a write transaction received during the interval affects the same data as an earlier operation received during the same interval (and, thus, the later-received operation overwrites the prior data), the later-received operation may replace the earlier operation in the send batch).
	As above, Ji does not appear to explicitly disclose “queuing the first replication operation until completion of the second replication operation.”
	However, Patnaik discloses that if a write operation A depends upon completion of a write operation B, then a replicated write operation B should be implemented by the second storage controller before a replicated write operation A ([0006] and [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Patnaik’s enforcing of order with Ji’s write queue so that instead of overwriting, ordering is maintained.  This effectively comprises “queuing the first replication operation until completion of the second replication operation.”
Ji and Patnaik are analogous art because they are from the same field of endeavor, which is redundant data management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Patnaik before him or her, to modify the teachings of Ji to include the teachings of Patnaik so that the method includes queuing a first replication operation until a second replication operation has completed modifying the second storage object.
The motivation for doing so would have been to avoid the necessity to have logic to determine when to overwrite.
Therefore, it would have been obvious to combine Patnaik with Ji to obtain the invention as specified in the instant claim.

As per claim 4, Ji discloses “the serializing comprises:” overwriting “a first replication operation from modifying the second storage object” with “a second replication operation” “modifying the second storage object based upon the order” ([0040] In one aspect, all of a send batch may be forwarded to the secondary storage facility before any of a next send batch is forwarded. Further, the send batches may be forwarded in the order of their formation or in another order. Also, more than one send batch may be forwarded at any one time.  Also, [0042] If a write transaction received during the interval affects the same data as an earlier operation received during the same interval (and, thus, the later-received operation overwrites the prior data), the later-received operation may replace the earlier operation in the send batch.  Further, [0052] write transactions may be queued after being received one at a time or in a batch).
	Ji does not appear to explicitly disclose “the serializing comprises: blocking a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object based upon the order indicating that execution of the first replication operation depends upon prior execution of the second replication operation.”

	However, Patnaik discloses that if a write operation A depends upon completion of a write operation B, then a replicated write operation B should be implemented by the second storage controller before a replicated write operation A ([0006] and [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Patnaik’s enforcing of order with Ji’s write queue so that 
Ji and Patnaik are analogous art because they are from the same field of endeavor, which is redundant data management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Patnaik before him or her, to modify the teachings of Ji to include the teachings of Patnaik so that the method includes blocking a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object.
The motivation for doing so would have been to avoid the necessity to have logic to determine when to overwrite.
Therefore, it would have been obvious to combine Patnaik with Ji to obtain the invention as specified in the instant claim.

	As per claim 5, Ji discloses “a first replication operation, corresponding to a replica of a first operation executed upon the first storage object” and “a second replication operation, corresponding to a replica of a second operation executed upon the second storage object” (Fig. 8 and [0109] along with [0036] when the data is also to be stored redundantly at the second storage facility 104, write transactions for the data are inserted into the write queue 116, where they are queued for communication to the secondary data storage facility 104).  Also, as above, Ji discloses “the serializing comprises” overwriting “a first replication operation” “from modifying the second storage object” with “a second replication operation” “modifying the second storage object based upon the order indicating that the second operation was executed prior to the first operation upon the first storage object” ([0040] In one aspect, all of a send batch may be forwarded to the secondary storage facility before any of a next send batch is forwarded. Further, the send batches may be forwarded in the order of their formation or in another order. Also, more than one send batch may be forwarded at any one time.  Also, [0042] If a write transaction received during the interval affects the same data as an earlier operation received during the same interval (and, thus, the later-received operation overwrites the prior data), the later-received operation may replace the earlier operation in the send batch.  Further, [0052] write transactions may be queued after being received one at a time or in a batch).
Ji does not appear to explicitly disclose “the serializing comprises: blocking a first replication operation” “from modifying the second storage object until a second replication operation” “has completed modifying the second storage object based upon the order indicating that the second replication operation was executed prior to the first operation upon the first storage object.”
	However, Patnaik discloses that if a write operation A depends upon completion of a write operation B, then a replicated write operation B should be implemented by the second storage controller before a replicated write operation A ([0006] and [0055]).

Ji and Patnaik are analogous art because they are from the same field of endeavor, which is redundant data management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Patnaik before him or her, to modify the teachings of Ji to include the teachings of Patnaik so that the method includes blocking a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object.
The motivation for doing so would have been to avoid the necessity to have logic to determine when to overwrite.
Therefore, it would have been obvious to combine Patnaik with Ji to obtain the invention as specified in the instant claim.

Note, claim 6 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 6.
Fig. 8 and [0108] data blocks A, B, and C being written to and changed as A0, B0, C0, A1, B1, C1).
Further, Ji’s overwriting method and Patnaik’s ordering method allow modifications of a same block to correctly occur.

Note, claim 7 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 7.
Also, claim 7 introduces “utilizing a volume barrier to block a first replication operation from modifying the second storage object until a second replication operation has completed modifying the second storage object.”
Applicant’s PGPub 2020/0356274 at [0073] states “The volume barrier is used to block/queue operations from modifying the second storage object 504 (e.g., a volume) while the replication command is being performed.”  Absent any further explanation of a ‘volume barrier,’ the step of not allowing an operation to modify the object (as detailed in the rejection to claim 2) is inherently carried out by an equivalent structure to Applicant’s ‘volume barrier.’
Ji and Patnaik are analogous art because they are from the same field of endeavor, which is redundant data management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Patnaik before him or her, to modify the teachings of Ji to include the teachings of Patnaik so that the method includes blocking a first replication operation from modifying the second storage 
The motivation for doing so would have been to avoid the necessity to have logic to determine when to overwrite.
Therefore, it would have been obvious to combine Patnaik with Ji to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 16.

Note, claim 18 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 18.

Claims 8 – 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Escriva et al., WIPO Publication WO 2014/008495 A2 (hereinafter referred to as Escriva).

	As per claim 8, Ji does not appear to explicitly disclose “maintaining a dependency graph to track an original order of which operations are executed upon the first storage object.”
	However, dependency graphs are known in the art.  For example, Escriva discloses “maintaining a dependency graph to track an original order of which operations are executed upon the first storage object” (Figs. 3 and 4 along with page 18 lines 9 – 16 creation of dependency graph and tracking dependencies).
Ji and Escriva are analogous art because they are from the same field of endeavor, which is distributed computing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Escriva before him or her, to modify the teachings of Ji to include the teachings of Escriva so that the method includes maintaining a dependency graph.
The motivation for doing so would have been to enable the system to determine when operations may conflict, as well as help assign an advantageous order of execution to events (as stated by Escriva at page 8 lines 16 – 19).
Therefore, it would have been obvious to combine Escriva with Ji to obtain the invention as specified in the instant claim.

As per claim 9, Ji discloses “to determine the order based upon the original order of which the operations were executed upon the first storage object” ([0032] write-ordering of requests is preserved, the corresponding data for the request is written to a primary copy of the data and [0036] to store data at the primary storage facility 102, write requests are issued to the primary facility 102. In response, the storage facility 102 stores the data in its local storage media 114. [0036] when the data is also to be stored redundantly at the second storage facility 104, write transactions for the data are inserted into the write queue 116, where they are queued for communication to the secondary data storage facility 104. [0037] write queue 116 may be a FIFO and write transactions may be forwarded in the order they are received by the primary facility and [0040] send batches may be forwarded in the order of their formation or in another order).
	Ji does not appear to explicitly disclose “the determining an order comprises: evaluating the dependency graph to determine the order.”
	However, Escriva discloses “the determining an order comprises: evaluating the dependency graph to determine the order” (Figs. 3 and 4 along with page 18 lines 9 – 16 creation of dependency graph and tracking dependencies).
Ji and Escriva are analogous art because they are from the same field of endeavor, which is distributed computing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Escriva before him or her, to modify the teachings of Ji to include the teachings of Escriva so that the 
The motivation for doing so would have been to enable the system to determine when operations may conflict, as well as help assign an advantageous order of execution to events (as stated by Escriva at page 8 lines 16 – 19).
Therefore, it would have been obvious to combine Escriva with Ji to obtain the invention as specified in the instant claim.

	As per claim 10, Ji does not appear to explicitly disclose “maintaining the dependency graph to track what operations modified a same block of the first storage object.”
	However, Escriva discloses “maintaining the dependency graph to track what operations modified a same block of the first storage object” (Figs. 3 and 4 along with page 18 lines 9 – 16 creation of dependency graph and tracking dependencies).
Ji and Escriva are analogous art because they are from the same field of endeavor, which is distributed computing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Escriva before him or her, to modify the teachings of Ji to include the teachings of Escriva so that the method includes maintaining a dependency graph.
The motivation for doing so would have been to enable the system to determine when operations may conflict, as well as help assign an advantageous order of execution to events (as stated by Escriva at page 8 lines 16 – 19).


	As per claim 11, Ji discloses “to determine the order based upon the original order of which the operations were executed upon the first storage object and which operations modified same blocks of the first storage object” ([0032] write-ordering of requests is preserved, the corresponding data for the request is written to a primary copy of the data and [0036] to store data at the primary storage facility 102, write requests are issued to the primary facility 102. In response, the storage facility 102 stores the data in its local storage media 114. [0036] when the data is also to be stored redundantly at the second storage facility 104, write transactions for the data are inserted into the write queue 116, where they are queued for communication to the secondary data storage facility 104. [0037] write queue 116 may be a FIFO and write transactions may be forwarded in the order they are received by the primary facility and [0040] send batches may be forwarded in the order of their formation or in another order.  Also Fig. 8 and [0108] data blocks A, B, and C being written to and changed as A0, B0, C0, A1, B1, C1).
	Ji does not appear to explicitly disclose “the determining an order comprises: evaluating the dependency graph to determine the order.”
	However, Escriva discloses “the determining an order comprises: evaluating the dependency graph to determine the order” (Figs. 3 and 4 along with page 18 lines 9 – 16 creation of dependency graph and tracking dependencies).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ji and Escriva before him or her, to modify the teachings of Ji to include the teachings of Escriva so that the method includes evaluating a dependency graph to determine the order based upon the original order and which operations modified same blocks of the first storage object.
The motivation for doing so would have been to enable the system to determine when operations may conflict, as well as help assign an advantageous order of execution to events (as stated by Escriva at page 8 lines 16 – 19).
Therefore, it would have been obvious to combine Escriva with Ji to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application 20170322966 discloses updating a dependency graph.
U.S. Patent Application 20150331760 discloses a dependency graph used to determine which storage operations can be parallelized.
U.S. Patent Application 20090307453 discloses a data mirror system with timestamps to maintain an update sequence.
U.S. Patent Application 20060020754 discloses ordering of replication instructions.
U.S. Patent 10564946 discloses a dependency graph for network code dependency handling.
U.S. Patent 10496320 discloses enforcing ordering of first and second replication operations having a dependency.
Japanese Patent Application JP 4935901 B2 discloses data mirroring while maintaining the order of the data written from the host.
Japanese Patent Application JP 3748339 B2 discloses synchronizing data stores using a dependency tree.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184